      Case: 1:18-cv-07378 Document #: 110 Filed: 06/05/19 Page 1 of 5 PageID #:1077




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

BIC CORPORATION and BIC USA INC.,

                       Plaintiffs,

vs.

CHICAGO IMPORT INC., DIAMOND WHOLESALE
GROUP, INC., CHOICE TRADING                               CASE NO.: 1:18-cv-07378
INTERNATIONAL, LLC, INTERNATIONAL
GENERAL TRADING CORP., IGT CORP., CHOICE                  Honorable Judge Blakey
TRADING, LLC, TRANSWORLD INTERNATIONAL
TRADING CORP., GURJEET SINGH TANEJA (a/k/a
GURJEET SINGH, a/k/a GARY TANEJA), GURPREET
TANEJA (a/k/a Guru Taneja), RAVI KOMMI,
ASHOKKUMAR PUNJABI (a/k/a ASHOK PUNJABI,
a/k/a EDDIE PUNJABI), JOHN DOE COMPANIES 1-
10, and JOHN or JANE DOES 1-10,

                       Defendants.



          DEFENDANTS TRANSWORLD INTERNATIONAL TRADING CORP.,
         INTERNATIONAL GENERAL TRADING CORP., AND GARY TANEJA’S
            MOTION FOR AN EXTENSION OF TIME TO FILE A RESPONSE
                    TO CHICAGO IMPORT’S CROSS CLAIMS

         Defendants Transworld International Trading Corp. (“Transworld”), International

General Trading Corp. (“International General Trading”), and Gurjeet Singh Taneja (“Gary

Taneja”) (collectively, the “New York Defendants”) hereby move this Court for a three week

extension of time to June 26, 2019 to file a motion in response to Chicago Import Inc.’s Cross

Claims, should a response to the Cross Claims be necessary. In support of this Motion, the New

York Defendants state as follows:


       1. On May 15, 2019, Chicago Import, Inc. filed an Answer to the Third Amended

          Complaint and asserted various Cross Claims.
Case: 1:18-cv-07378 Document #: 110 Filed: 06/05/19 Page 2 of 5 PageID #:1078




 2. On the first page of its filing, Chicago Import, Inc. identifies four defendants as Cross

    Defendants, specifically, Choice Trading International, LLC, Choice Trading, LLC,

    Gurpreet Taneja (a/k/a Guru Taneja) and Ravi Kommi, plus plaintiffs BIC Corporation

    and BIC USA Inc. There is no reference to the New York Defendants or any one of

    them.


 3. Likewise, in the first paragraph of the Cross Claims, Chicago Import, Inc. indicates that

    it is bringing Cross Claims against the same four (4) defendants, Choice Trading

    International, LLC, Choice Trading, LLC, Gurpreet Taneja (a/k/a Guru Taneja) and

    Ravi Kommi, plus plaintiffs BIC Corporation and BIC USA Inc. Again, no reference is

    made to the three New York Defendants or any one of them.


 4. Based on the above, it appears that Chicago Import is not asserting a Cross Claim

    against the New York Defendants and that no response to the Cross Claims by the New

    York Defendants is required.


 5. However, Paragraph 4 of the Cross Claims makes reference to the New York

    Defendants and states as follow:

         4.      The Court has personal jurisdiction over Cross-Defendants, Choice
        Trading International, LLC, International General Trading Corp., IGT Corp.,
        Choice Trading, LLC, Transworld International Trading Corp., (hereinafter
        collectively referred to as “the Choice Defendants”) and Gurjeet Singh Taneja
        (a/k/a/ Gurjeet Singh, a/k/a Gary Taneja, a/k/a/ Gurpreet Taneja) (hereinafter
        “Taneja”), and Ravi Kommi (hereinafter “Kommi”) (all collectively referred to
        as the “Cross-Defendant Sellers”), and BIC Corporation and BIC USA Inc.
        (collectively referred to as “BIC” or “Plaintiffs”) as these cross defendants
        transacted business in this District, and a substantial part of the events giving
        rise to Plaintiffs’ alleged claims and Cross-Plaintiff Chicago Import’s claims
        occurred in this District.
Case: 1:18-cv-07378 Document #: 110 Filed: 06/05/19 Page 3 of 5 PageID #:1079




 6. The individuals named as defendants in the Third Amended Complaint include (1)

    Gurpreet Taneja, a/k/a Guru Taneja, who is also identified as a Cross Defendant on the

    first page of defendant Chicago Import’s filing and in the first paragraph of Chicago

    Import’s Cross Claim, and (2) a separate individual, movant Gurjeet Singh Taneja, aka

    Gurjeet Singh, aka Gary Taneja. In the listing of the parties in Paragraph 4 of the Cross

    Claims, Chicago Import incorrectly conflates the two individuals as though they were

    one person. As a result, Chicago Import’s indication “all collectively referred to as the

    ‘Cross-Defendant Sellers’” appears to swoop up movant Gary Taneja as well as the

    individual specifically named as a Cross Defendant.


 7. Chicago Import also lists the corporate defendants International General Trading and

    Transworld in the listing of parties in Paragraph 4 of the Cross Claims and it appears

    that the definition of “Cross-Defendant Sellers” is broad enough to include them as well.


 8. Throughout subsequent paragraphs of the Cross Claim, Chicago Import repeatedly

    alleges wrongdoing by “Cross-Defendant Sellers,” without otherwise specifying the

    parties to which it refers. Chicago Import seeks judgment and other relief against

    “Cross-Defendant Sellers,” also without otherwise specifying the parties to which it

    refers.


 9. As a result, additional time is requested to seek clarification of Chicago Import’s Cross

    Claims and file the appropriate Rule 12 motion if a response by the New York

    Defendants to the Cross Claims is required.
   Case: 1:18-cv-07378 Document #: 110 Filed: 06/05/19 Page 4 of 5 PageID #:1080




    10. The New York Defendants accordingly request a three week extension of time to June

        26, 2019 to respond to Chicago Import Inc.’s Cross Claims, should a response to the

        Cross Claims be necessary.




Dated: June 5, 2019                                Respectfully Submitted,

                                                   Kieran G. Doyle (Admitted Pro Hac Vice)
                                                   Ariana J. Sarfarazi (Admitted Pro Hac Vice)
                                                   Cowan Liebowitz & Latman, P.C.
                                                   114 West 47th Street
                                                   New York, NY 10036

                                                   By: s/ Patricia S. Smart__________

                                                   Patricia S. Smart
                                                   Smart & Bostjancich
                                                   53 West Jackson Boulevard, Suite 432
                                                   Chicago, Illinois 60604
                                                   Telephone: (312) 857-2424

                                                   Attorneys for Defendants
   Case: 1:18-cv-07378 Document #: 110 Filed: 06/05/19 Page 5 of 5 PageID #:1081




                             CERTIFICATE OF SERVICE

I hereby certify that on June 5, 2019, I have served the foregoing document by e-mailing to

counsel of record:

       Jason M. Kuzniar
       Jason.Kuzniar@wilsonelser.com
       David Potter
       David.Potter@wilsonelser.com
       Wilson Elser Moskowitz Edelman & Dicker LLP
       55 W. Monroe, Ste. 3800
       Chicago, IL 60603

       Adam R. Bialek
       Adam.Bialek@wilsonelser.com
       Wilson Elser Moskowitz Edelman & Dicker LLP
       150 East 42nd Street
       New York, NY 10017

       Kara Thorvaldsen
       Kara.Thorvaldsen@wilsonelser.com
       Wilson Elser Moskowitz Edelman & Dicker LLP
       260 Franklin Street, 14th Floor
       Boston, MA 02110

       Mark D. Roth
       mark@rothfioretti.com
       Roth Fioretti, LLC
       311 S. Wacker Drive Suite 2470
       Chicago, IL 60606
       (312) 922-6262

       Christopher W. Niro, Esq.
       cniro@agdglaw.com
       William L. Niro, Esq.
       wniro@agdglaw.com
       Kristina D. Diesner, Esq.
       kdiesner@agdglaw.com
       Aronberg Goldgehn Davis & Garmisa
       330 N. Wabash Avenue, Suite 1700
       Chicago, IL 60611


                                                              s/ Patricia S. Smart
